DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that the references fails to disclose a solid polarization adjusting film. However, it is unclear what is meant by a solid polarization adjusting film. Assuming that the term solid refers to a state of matter, Sulai discloses that the liquid crystal disclosed in Figure 11K may be a polymer dispersed liquid crystal (PDLC), which is known to be a solid. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
solid polarization adjusting film.
Claims 2-6, 8-20 are rejected by virtue of their dependence on rejected Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “solid polarization adjusting film” is ambiguous as to the metes and bounds of the claim. It is not clear how the polarization adjusting film is considered to be solid or what is meant by the term solid, considering the polarization adjusting film is meant to comprise birefringent materials. For this reason, the limitation is given limited patentable weight. 
Claims 2-6, 8-20 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sulai et al (US Publication No.: US 2021/0080763 A1 of record, “Sulai”).
Regarding Claim 1, Sulai discloses a wearable display system (Figure 1), comprising:
An eyepiece stack having a world side and user side opposite the world side (Figure 11A, user side is close to element 340, world side is close to element 1120; eyepiece stack 1100), wherein
During use a user positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user’s field of view of the user’s environment (Paragraph 0072); and
An angularly selective film arranged on the world side of the eyepiece stack, the angularly selective film comprising a solid polarization adjusting film arranged between pair of linear polarizers (Figure 11K, angularly selective film 1120, linear polarizers 1127-1/1127-2, polarization adjusting film 1120-3, where Paragraph 0191 discloses a PDLC material within the polarization adjusting film, which may be considered at least partially solid), wherein
The linear polarizers and polarization adjusting film significantly reduces transmission of visible light incident on the angularly selective film at large angles of incidence without significantly reducing transmission of light incident on the angularly selective film at small angles of incidence (Paragraphs 0168-0169; Paragraph 0167; Paragraph 0173). 

Regarding Claim 2, Sulai discloses the wearable display system of claim 1, wherein pass axes of the two linear polarizers are crossed (Paragraph 0190).

Regarding Claim 3, Sulai discloses the wearable display system of claim 1, wherein the polarization adjusting film rotates a polarization state of light transmitted by a first linear polarizer of the pair of linear polarizers on the world side of the polarization adjusting film (Paragraph 0190).



Regarding Claim 5, Sulai discloses the wearable display system of claim 4, wherein the light transmitted having large angles of incidence is rotates less than the light transmitted having small angles of incidence (Paragraphs 0168-0169; Paragraph 0190). 

Regarding Claim 10, Sulai discloses the wearable display system of claim 1, wherein the polarization adjusting film comprises at least one layer of a birefringent material (Paragraph 0190). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai in view of Lee et al (US Publication No.: US 2019/0227321 A1 of record, “Lee”).
Regarding Claim 6, Sulai discloses the wearable display system of claim 1.
Sulai fails to disclose that unpolarized light of wavelength in a range from 420nm to 680nm incident of the angularly selective film with an angle of incidence between 35° and 65° has a transmission efficiency less than .5%.
However, Lee discloses a similar display where unpolarized light of wavelength in a range from 420nm to 680nm incident of the angularly selective film with an angle of incidence between 35° and 65° has a transmission efficiency less than .5% (Lee, Paragraph 0107 discloses an angularly selective film 1740 which has a transmission efficiency of 5% or less, which overlaps with the claimed range, of ambient light, with an angle of incidence of about 60°, which also overlaps with the claimed angle range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angularly selective film as disclosed by Sulai to have a particular transmission efficiency as disclosed by Lee. One would have been motivated to do so for the purpose of reducing artifacts caused by external light with large incident angles (Lee, Paragraph 0107). 

	Regarding Claim 8, Sulai discloses the wearable display system of claim 1.
	Sulai fails to disclose that for a D65 source, the angularly selective film shifts a (0.33, 0.33) CIE 1931 white point less than (+/- .02, +/- .02) for unpolarized light with an angle of incident between -32° and +32°.
	However, Lee discloses a similar wearable display system where for a D65 source, the angularly selective film shifts a (0.33, 0.33) CIE 1931 white point less than (+/- .02, +/- .02) for unpolarized light with an angle of incident between -32° and +32° (Lee, Paragraph 0107 discloses ambient light with an angle of incidence of ±60° to have a light transmittance of 95% or more, resulting in a minimal shift). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angularly selective film as disclosed by Sulai to have a particular shift as disclosed . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sulai in view of Chi et al (US Publication No.: US 2020/0116995 A1 of record, “Chi”).
Regarding Claim 9, Sulai discloses the wearable display system of claim 1.
Sulai fails to disclose that the angularly selective film has an area greater than 50mm x 50mm.
However, Chi discloses a similar system where the angularly selective film has an area greater than 50mm x 50mm (Chi, Paragraph 0062; Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to have a particular area of the angularly selective film as disclosed by Chi. One would have been motivated to do so for the purpose of being able redirect image light using reflective diffraction (Chi, Paragraph 0062). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai in view of Kim et al (US Publication No.: US 2019/0086672 A1 of record, “Kim”).
Regarding Claim 11, Sulai discloses the wearable display system of claim 10.
Sulai fails to disclose that the at least one layer of birefringent material comprises a C-plate.
However, Kim discloses a similar display where the at least one layer of birefringent material comprises a C-plate (Kim, Figure 4, C-plate 720, linear polarizers 600/400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include a C-plate as disclosed by Kim. One would have been motivated to do so for the purpose of minimizing light leakage in a diagonal direction (Kim, Paragraph 0074).

Regarding Claim 12, Sulai in view of Kim discloses the wearable display system of claim 11.
Sulai fails to disclose that the at least one layer of birefringent material comprises a pair of quarter wave plates, the quarter wave plates being disposed on opposite sides of the C-plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include a C-plates sandwiched between quarter wave plates as disclosed by Kim. One would have been motivated to do so for the purpose of achieving circularly polarized light (Kim, Paragraph 0068). 

Regarding Claim 13, Sulai in view of Kim discloses the wearable display system of claim 12.
Sulai fails to disclose that the each quarter wave plate is arranged relative to a corresponding one of the linear polarizers to form a circular polarizer.
However, Kim discloses a similar system where the each quarter wave plate is arranged relative to a corresponding one of the linear polarizers to form a circular polarizer (Kim, Figure 4, quarter wave plates 520/510; Paragraphs 0051-0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include quarter wave plates as disclosed by Kim. One would have been motivated to do so for the purpose of achieving circularly polarized light (Kim, Paragraph 0068). 

Regarding Claim 14, Sulai in view of Kim discloses the wearable display system of claim 11.
Sulai fails to disclose that the at least one layer of birefringent material comprises at least one quarter wave plate.
However, Kim discloses a similar system where the at least one layer of birefringent material comprises at least one quarter wave plate (Kim, Figure 4, quarter wave plates 520/510). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include quarter wave plates as disclosed by Kim. One would have been motivated to do so for the purpose of achieving circularly polarized light (Kim, Paragraph 0068). 

Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai in view of Fang et al (US Publication No.: US 2018/0113334 A1 of record, “Fang”).
Regarding Claim 15, Sulai discloses the wearable display system of claim 1.
Sulai fails to disclose that the polarization adjusting film is a first polarization adjusting film and the angularly selective film further comprises a second polarizer adjusting film and a third linear polarizer, the second polarization adjusting film being arranged between the pair of linear polarizers and the third linear polarizer.
However, Fang discloses a similar display system where the polarization adjusting film is a first polarization adjusting film and the angularly selective film further comprises a second polarizer adjusting film and a third linear polarizer, the second polarization adjusting film being arranged between the pair of linear polarizers and the third linear polarizer (Fang, Figure 1A, first polarizing adjusting film 121, first linear polarizer 1232, second linear polarizer 1231, second polarizing adjusting film 122, third polarizer 1233; Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display system as disclosed by Sulai to include a second polarizing adjusting film as disclosed by Fang. One would have been motivated to do so for the purpose of optimizing and controlling the viewing angle of the display system (Fang, Paragraphs 0038-0040). 

Regarding Claim 16, Sulai in view of Fang discloses the wearable display system of claim 16.
Sulai fails to disclose that the first and second polarization adjusting films are each composed of one or more layers of birefringent material.
However, Fang discloses a similar display system where the first and second polarization adjusting films are each composed of one or more layers of birefringent material (Fang, Figure 1A, first polarizing adjusting film 121, first linear polarizer 1232, second linear polarizer 1231, second polarizing adjusting film 122, third polarizer 1233; Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display system as disclosed by Sulai to include a second polarizing adjusting film 

Regarding Claim 19, Sulai discloses the wearable display system of claim 1.
Sulai fails to disclose that the angularly selective film comprises two or more stages, each stage comprising a polarization adjusting film arranged between a pair of linear polarizers.
However, Fang discloses a similar display system where the angularly selective film comprises two or more stages, each stage comprising a polarization adjusting film arranged between a pair of linear polarizers (Fang, Figure 1A, first stage polarization adjusting film 121, first linear polarizer 1232, second linear polarizer 1231, second stage polarization adjusting film 122, third polarizer 1233; Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display system as disclosed by Sulai to include a second polarizing adjusting film as disclosed by Fang. One would have been motivated to do so for the purpose of optimizing and controlling the viewing angle of the display system (Fang, Paragraphs 0038-0040). 

Regarding Claim 20, Sulai in view of Fang discloses the wearable display system of claim 19.
Sulai fails to disclose that adjacent stages share a linear polarizer.
However, Fang discloses a similar system where adjacent stages share a linear polarizer (Fang, Figure 1A, first stage polarization adjusting film 121 and second stage polarization adjusting film 122 share linear polarizer 1231; Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display system as disclosed by Sulai to include a second polarizing adjusting film as disclosed by Fang. One would have been motivated to do so for the purpose of optimizing and controlling the viewing angle of the display system (Fang, Paragraphs 0038-0040). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai in view of Fang in further view of Kim.
Regarding Claim 17, Sulai in view of Fang discloses the wearable display system of claim 16.

However, Kim discloses a similar display system where the one or more layers of birefringent materials of the first and second polarization adjusting films each comprises a C-plate (Kim, Figure 4, first polarization adjusting film comprises C-plate 720, second polarization adjusting film comprises C-plate 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include C-plates as disclosed by Kim. One would have been motivated to do so for the purpose of minimizing light leakage in a diagonal direction (Kim, Paragraph 0074).

Regarding Claim 18, Sulai in view of Fang and Kim discloses the wearable display system of claim 17.
Sulai fails to disclose that the one or more layers of birefringent materials of the first and second polarization adjusting films each comprise a pair of quarter wave plate arranged on opposite sides of the corresponding C-plate.
However, Kim discloses a similar display where the one or more layers of birefringent materials of the first and second polarization adjusting films each comprise a pair of quarter wave plate arranged on opposite sides of the corresponding C-plate (Kim, Figure 4, pair of quarter wave plates 510/520, C-plates 710/720). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Sulai to include a C-plates sandwiched between quarter wave plates as disclosed by Kim. One would have been motivated to do so for the purpose of achieving circularly polarized light (Kim, Paragraph 0068). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871